Citation Nr: 1208292	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-02 687	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1959.

This appeal to the Board of Veteran s' Appeals (Board) arose from a May 2009 rating decision of the Department of Veteran s Affairs (VA) Regional Offices (RO) in Nashville, Tennessee, that, in pertinent part, denied the Veteran 's claim for a total rating based on individual unemployability.  The Veteran filed a notice of disagreement with this claim in June 2009, and the RO issued a statement of the case dated in January 2010.  The Veteran filed a substantive appeal in January 2010.

In this case, the Veteran's representative indicated that the Veteran wished to claim entitlement to special monthly compensation due to loss of use in connection with his service-connected left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to a total rating based on individual unemployability herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veteran s Claims Assistance Act of 2000 and the implementing regulations.   

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veteran s Claims (Court) has held that in determining whether the Veteran  is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran is service-connected for a left knee disability, evaluated as 60 percent disabling.  The Board, therefore, finds that the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability. 

In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disability prevents him from obtaining substantially gainful employment.  In this regard, the record shows that the Veteran has difficulty standing, sitting, walking, and getting in and out of a vehicle.  The disability requires that the Veteran use a brace, and a cane or walker to get around.  In addition, VA examination results indicate that the Veteran has severe impairment in his ability to stand and walk for long periods of time due to pain and limited motion.  The condition was noted to severely limit exercise but had moderate affect on other activities.  It is also noted that the Veteran's past employment involved manual labor and construction.  He has a GED. Both the Veteran's employment and medical records show that he has had work difficulties due to his service-connected disability. 

The Board observes that the Veteran's education involves obtaining a GED.  The record demonstrates that for decades he made a living by working in construction and in manual labor type of positions.  The Veteran's left knee disability prevents him from participating manual/construction type of work and, for the most part, this is the only type of work he has done.  Neither his education background nor his employment history indicates that he is capable of obtaining and maintaining a sedentary position.  In fact, the evidence shows that his service-connected knee disability prevents him from being able to sit for long periods of time.  Given the impairment caused by the Veteran's service-connected left knee disability, his educational background, and his employment history, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.  Accordingly, the Board finds that entitlement to TDIU is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

The claim for TDIU is granted. 




____________________________________________
K. OSBORNE
Veteran s Law Judge, Board of Veteran s' Appeals

Department of Veteran s Affairs


